 In the Matter of DIXIE GREYHOUND LINES, INC.andAMALGAMATEDASSOCIATIONOF STREET,ELECTRICRAILWAY AND MOTOR COACHEMPLOYEES OF AMERICA, AFFILIATED WITH THE A. F. OF L., DIVISION1313Case No. R-58.4.1.Decided September 4, 1943Mr. Ivan Bowen,,of Minneapolis, Minn., andMr. A. L. Heiskell,of Memphis, Tenn., for the Company.Mr. Frederic Meyers,ofWashington, D. C., andMr. C. W. VanAvery,of Detroit, Mich., for the AFL.Messrs.Hugh StantonandJ.C.Hatler,of -Memphis, Tenn., forthe Association.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Amalgamated Association of Street,Electric Railway and Motor Coach Employees of America, Division1313, affiliated with the A. F. of L., herein called the AFL, allegingthat a question affecting commerce had arisen concerning the repre-sentation of Employees of Dixie Greyhound Lines, Inc., Memphis,Tennessee, herein called the' Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeEarl S. Bellman, Trial Examiner. Said hearing was held at Mem-phis, Tennessee, on August 16, 1943.The Company, the AFL, andDixie Greyhound Drivers Independent Association, herein calledthe Association, appeared, participated, and were afforded full op-portunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity-to file briefswith the Board.52 N. L R. B., No. 64.424 DIXIE GREYHOUND LINES, INC.425Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYDixie Greyhound Lines, Inc., a Delaware corporation, doing busi-ness as a common carrier of passengers by motor vehicle under Part IIof the Interstate Commerce Act, is a subsidiary of the GreyhoundCorporation, with its main office located at Memphis, Tennessee.TheCompany conducts an interstate common carrier business in the Statesof Mississippi, Arkansas, Missouri, Illinois, Indiana, Kentucky, Ten-nessee, and Alabama, and also conducts an intrastate business in allof the above-mentioned States except Indiana. In 1942 the grossrevenue of the Company was approximately $5,500,000, during whichperiod it carried about 5,000,000 passengers.The Company admitsthat it is engaged in commerce within the meaning of the NationalLabor Relations Act.II.THEORGANIZATIONS INVOLVEDAmalgamated Association of Street, Electric Railway and MotorCoach Employees of America, Division 1313, is a labor organizationaffiliated with the American Federation of Labor, admitting to mem-bership employees of the Company.Dixie Greyhound Drivers Independent Association is an unaffiliatedlabor organization, admitting to membership employees of the Com-pany.III.THEQUESTION CONCERNING REPRESENTATIONBy letter dated June 2, 1943, the AFL requested recognition asthe bargaining representative of certain of the Company's employees.The Company replied by letter dated July 7, 1943, stating that it couldnot grant the requested recognition inasmuch as another labor organi-zation had already negotiated a^contract covering the employeessought by the AFL.The record discloses that the Company and the AFL had had pre-vious bargaining relations covering the employees herein between theyears 1937 and 1939,. and that, thereafter, the Company and the Asso-ciation conducted bargaining relations on behalf of these employees..On June 9, 1943, the Association presented to the Company a newcontract covering the employees herein, which, after negotiations,was executed by both the Company and the Association on June 30,although made retroactive to June 18.Both the Company and theAssociation contend that this contract constitutes a bar to the pro- 426DECISQONS, OF NATIONAL LABOR RELATIONS BOARD.ceeding herein.However, since, the new agreement, was not signedbefore the AFL made its request for recognition, it clearly does notconstitute a bar to a present 'determination of representatives. 1A statement of the Regional Director, introduced into evidence atthe hearing, indicates that the AFL represents a substantial numberof employees in the unit hereinafter found appropriate. 2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITIn accordance with the. agreement of the parties herein, we findthat all drivers of the Company, including temporary dispatchers,'but excluding student drivers, and all supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit 4 appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployee in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion.Due to the difficulty in balloting various drivers now on duty atdistant points, and in order to avoid delay in a successful conclusion ofthe balloting, the Regional Director is hereby specifically authorizedto use the mail for balloting purposes whenever, in his discretion, ex-pediency will be served thereby.'Hatter of American Woolen Company,48 N. L. R. B. 633;Matter of Eicor, Inc.,46N. L R. B. 1035.2 The Regional Director reported that the AFL submitted 136 representation cards bear-ing apparently genuine and original signatures,which were not checked against any payroll of the Company due to the refusal upon the latter's part to supply one until the dateof the hearing.There are approximately 220 employees within the unit hereinafter foundappropriate.The Association relies upon its current and past contracts with the Company,a peti-tion signed by 126 drivers requesting continued representation by the Association,and theratification of the current contract by 140 drivers,for the establishment of its interest.We find the Association's objection to the statement of the Regional Director as hearsayandex parteto be without merit.SeeMatter of Atlas Powder Co.,43 N. LR B. 737;Hatter of Sisksn,41 N. L.R. B. 187;,Matter of Hill Stores,Inc.,39,N. L. R., B. 874.3 At any time drivers may be called upon to serve for an indeterminate period as tem-porary dispatchers.While acting in such capacity;they exercise superbisory authoritywhich would ordinarily exclude,them from the appropriate unit under present Boardpolicy.However,these positions are merely temporary,and the incumbents,after re-turning to their regular status,are no longer considered as supervisory employees.This unit is substantially the same as that provided for in the various contracts be-tween the Company, the Association,and the AFL. DIXIE GREYHOUND LINES, INC.427DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Dixie GreyhoundLines, Inc., Memphis, Tennessee, an election by secret ballot shall beconducted as early as possible in conformity with the instructions setforth in Section V, above, but not later than thirty (30) days from thedate of this Direction, under the direction and supervision of the Re-gional Director for the Fifteenth Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,Sections 10 and 11, of said Rules and Regulations, among the employeesin the unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of this Di-rection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off,and including employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding those employeeswho have since quit or been discharged for cause, to determine whetherthey desire to be represented by Amalgamated Association of Street,Electric Railway and Motor Coach Employees of America, Division1313, affiliated with the American. Federation of Labor, or by DixieGreyhound Drivers Independent Association, for the purposes of col-lective bargaining, or by neither.CHAIRMAN MILLIS took no part in the consideration of the above De-cision and Direction of Election.